ON PETITION EOR REHEARING.
Per Curiam.
In petition for rehearing filed by defendant in error, our attention is called to the fact that no exception was properly taken or preserved to the judgment in this case, and for that reason we are precluded, under repeated decisions, from reviewing the evidence for the purpose of determining its sufficiency to support the judgment of the trial court, and as the judgment below was reversed for the reason that the facts established by the testimony clearly showed that it was erroneous, a rehearing should be granted.
*175Counsel concede that in their brief our attention was not called to the point now insisted upon, but state that it was suggested in the oral argument. The party asking for a rehearing will hot be permitted to set up new and different grounds in support of his petition from those urged by him in the original hearing. Orman et al. v. Ryan Bros., 25 Colo. 383. We are not prepared to say that counsel for defendant in error, in his oral argument, did not refer to the absence of an exception to the judgment of the trial court, although we do not recall it; but where entirely new questions are raised on such argument, from those contained in the printed briefs filed, counsel urging them, if theji do not wish to take the chances that they be overlooked by the court, must supplement such argument by either printed or typewritten brief, calling our attention to such points as they desire to have considered not contained in their original briefs, for it is manifestly impossible for us to remember points made in a case which are not thus presented. No such briefs were filed in this case by either counsel. For these reasons, it is too late now to urge that no exception was taken to the judgment of the lower court.
We think that the other questions raised by the petition for rehearing have been disposed of correctly in the main opinion in the case.

Petition for rehearing denied.